Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2020105681866, filed on 06/19/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Almy et al. (US 2006/0069967) in view of Freidhof (US 2019/0094271). (“Almy”).
5.	Regarding claim 1, Almy teaches A digital input and output signal test platform [Figures 3-8, a digital input and output signal test platform is shown], comprising: a digital input signal circuit generating a plurality of digital input signals (and displaying the generated digital input signals) [Figures 3-8, Abstract, a digital input signal circuit generating digital input signals is taught]; a digital output signal circuit receiving a plurality of digital output signals (and displaying the received digital output signals) [Figures 3-8, Abstract, a digital output signal circuit receiving digital output signals is taught]; and a digital signal interface circuit transmitting the generated digital input signals to digital input ports of an electronic product under test and transmitting the digital output signals output from digital output ports of the electronic product to the digital output signal circuit [Figures 3-8, Abstract, P(0034-0040) teaches a digital signal interface circuit is taught transmitting the generated digital input signals to the DUT 24 and transmitting the digital output signals to the digital output signal circuit].
Almy does not explicitly teach displaying the generated and the received signals.
However, Freidhof teaches displaying the generated and the received signals [Figures 1-2, P(0042, 0053) teaches oscilloscope to display input/output signals (as graphs)].
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Almy to comprise oscilloscope as signal processor which would help the user by displaying signals.
6.	Regarding claim 13, Almy teaches further comprising a power module for suppling power to the digital input signal circuit, the digital output signal circuit and the digital signal interface circuit [Figures 3-8, the circuits are each powered].
7.	Regarding claim 18, Almy teaches wherein the electronic product under test is an electronic card with a plurality of digital input ports and a plurality of digital output ports [Figures 3-8, see DUT 24].
Allowable Subject Matter
8.	Claims 2-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 2-12, 14-17 are shown below:
2. The digital input and output signal test platform according to claim 1, wherein the digital input signal circuit includes a plurality of input signal buttons adapted to be pressed to generate the digital input signals.  
3. The digital input and output signal test platform according to claim 2, wherein the digital input signal circuit further includes a plurality of input signal lights corresponding to the plurality of input signal buttons, in response to one of the input signal buttons being pressed, the input signal light corresponding to the pressed input signal button turns on to display a digital input signal generated by the pressed input signal button.  
4. The digital input and output signal test platform according to claim 3, wherein the digital output signal circuit includes a plurality of output signal lights, in response to a digital output signal being output from one of the digital output ports of the electronic product, the output signal light corresponding to the digital output port turns on to display the output digital output signal.  
5. The digital input and output signal test platform according to claim 4, wherein the digital input signal circuit includes a first input signal terminal module, and the digital signal interface circuit including a second input signal terminal module, the first input signal terminal 7 8560217.1module being connected to the second input signal terminal module for transmitting the generated digital input signal from the digital input signal circuit to the digital signal interface circuit.  
6. The digital input and output signal test platform according to claim 5, wherein the digital output signal circuit includes a first output signal terminal module, and the digital signal interface circuit includes a second output signal terminal module, the first output signal terminal module being connected to the second output signal terminal module for transmitting the digital output signal from the digital signal interface circuit to the digital output signal circuit.  
7. The digital input and output signal test platform according to claim 6, wherein the first input signal terminal module includes a plurality of first input signal terminals corresponding to the plurality of input signal lights, and the second input signal terminal module includes a plurality of second input signal terminals corresponding to the plurality of first input signal terminals, the plurality of first input signal terminals being connected to the plurality of second input signal terminals.  
8. The digital input and output signal test platform according to claim 7, wherein the first output signal terminal module includes a plurality of first output signal terminals corresponding to the plurality of output signal lights, and the second output signal terminal module includes a plurality of second output signal terminals corresponding to the plurality of first output signal terminals, the plurality of first output signal terminals being connected to the plurality of second output signal terminals.  
9. The digital input and output signal test platform according to claim 8, wherein the digital signal interface circuit includes an input and output interface module for connecting to the digital input port and digital output port of the electronic product.  
10. The digital input and output signal test platform according to claim 9, wherein the input and output interface module connects the plurality of second input signal terminals to the 8 8560217.1plurality of digital input ports of the electronic product, and connects the plurality of digital output ports of the electronic product to the plurality of second output signal terminals.  
11. The digital input and output signal test platform according to claim 10, wherein the number of the input signal buttons, the number of the input signal lights, the number of the first input signal terminals, the number of the first output signal terminals and the number of the output signal lights are the same.  
12. The digital input and output signal test platform according to claim 11, wherein each of the number of the input signal buttons, the number of the input signal lights, the number of the first input signal terminals, the number of the first output signal terminals and the number of the output signal lights is 8, 16, 32 or 64.  
14. The digital input and output signal test platform according to claim 13, wherein the digital input signal circuit and the digital output signal circuit are integrated on a single circuit board.  
15. The digital input and output signal test platform according to claim 13, further comprising a housing in which the digital input signal circuit, the digital output signal circuit, the power module and the digital signal interface circuit are arranged.  
16. The digital input and output signal test platform according to claim 15, wherein the housing has an openable and closable cover for accessing the digital input signal circuit, the digital output signal circuit, the digital signal interface circuit and the power module.  
17. The digital input and output signal test platform according to claim 15, wherein the housing includes: 9 8560217.1a lower space in which the digital input signal circuit, the digital output signal circuit and the power module are arranged; and an upper space in which the digital signal interface circuit is arranged and located directly above the power module.
  
Allowable Subject Matter
10.	Claims 19-20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
12.	Regarding claim 19, the prior art of record Almy teaches A digital input and output signal test platform [Figures 3-8, a digital input and output signal test platform is shown] comprising: a digital input signal circuit generating a plurality of digital input signals (and displaying the generated digital input signals) [Figures 3-8, Abstract, a digital input signal circuit generating digital input signals is taught]; and a digital output signal circuit receiving a plurality of digital output signals and (displaying the received digital output signals), the digital output signal circuit including a plurality of output signal lights, in response to a digital output signal being output from a digital output port of an electronic product under test [Figures 3-8, a digital output signal circuit it taught to receive digital output signal].
	The prior art of record taken alone or in combination fails to teach or suggest the limitation of “displaying the generated digital input signals… and including: a plurality of input signal buttons for selectively generating the digital input signals; and a plurality of input signal lights corresponding to the plurality of input signal buttons, in response to one of the input signal buttons being pressed, the input signal light corresponding to the pressed input signal button turns on to display a digital input signal generated by the pressed input signal button; … and a plurality of input signal lights corresponding to the plurality of input signal buttons, in response to one of the input signal buttons being pressed, the input signal light corresponding to the pressed input signal button turns on to display a digital input signal generated by the pressed input signal button” in combination with other limitations of the game. 
13.	Claim 20 is also allowed as it further limits claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868